Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 06, 2022

The Court of Appeals hereby passes the following order:

A22A0605. WOODARD v. HARRISON et al.

      Timothy Woodard has filed an original mandamus action in this Court.
Although the procedural posture of Woodard’s case is not entirely clear from the
mandamus petition, it appears that Woodard is currently serving a sentence after
being found guilty of violations of OCGA § 16-12-100 (b). Woodard requests that
this Court: (1) reverse his conviction; (2) release Woodward on bond until this Court
hears his appeal; (3) remove Judge Brian Amero from his case; (4) void all decisions
issued by Judge Amero; (5) remove Woodard’s case from Henry County; (6) order
the trial court to transmit the record, including transcripts, to this Court within five
days; and (7) remove Barbara Harrison, clerk of court for Henry County Superior
Court, from office pending a criminal investigation.1 This case is not, however,
subject to original mandamus relief by our Court.
      The Georgia Constitution gives the Supreme Court of Georgia and this Court
original mandamus jurisdiction. Ga. Const. of 1983, Art. VI, Sec. I, Par. IV. However,
the need to resort to the appellate courts for such relief is “extremely rare” because
“the superior courts of this state have the power, in proper cases, to issue process in
the nature of mandamus, prohibition, specific performance, quo warranto, and
injunction.” Brown v. Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983). Thus,
“[e]xcept in the rarest of cases, litigants seeking to invoke this Court’s original


      1
        Woodard filed another mandamus action in this Court in which he challenged
various actions of the Spalding County Court and clerk of court. We dismissed that
petition. See Case No. A22A0675.
jurisdiction pursuant to the Constitution of 1983 must first petition the superior court
for such relief.” Expedia, Inc. v. City of Columbus, 305 Ga. App. 450, 455 (2) (b)
(699 SE2d 600) (2010) (emphasis supplied). The present matter does not qualify as
one of the extremely rare cases where this Court should exercise original mandamus
jurisdiction.
       Although Woodard states that he has filed a mandamus petition in the superior
court, it does not appear he has obtained a ruling on this petition. Until Woodard has
pursued relief in the trial court and obtained a ruling thereon, there is no basis for this
Court to exercise jurisdiction. See Brown, 251 Ga. at 436-437. Accordingly, this
petition for writ of mandamus is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           04/06/2022
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.